Abatement Order filed January 15, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00011-CR
                                    ____________

                       JOSHUA ALLEN LEE, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CR-0161

                             ABATEMENT ORDER

      Retained attorney Guy L. Womack represented appellant in the trial court.
Womack has filed a motion to withdraw in this court. The motion asserts the trial
court granted appellant’s motion to proceed as indigent but has not yet appointed
appellate counsel for appellant. The motion further asserts appellant desires the trial
court to appoint appellate counsel for him.

      Accordingly, we ABATE this appeal and order as follows:
      1. The judge of the 405th District Court shall immediately conduct a hearing
          at which appellant and counsel for the State shall participate, either in
          person or by video teleconference, to determine whether appellant desires
          to prosecute his appeal, and, if so, whether appellant is indigent and,
          therefore, entitled to appointed counsel on appeal.

      2. The judge may appoint counsel for appellant if necessary.

      3. The judge shall see that a record of any hearing is made, and shall order
          the trial clerk to forward a record of the hearing and a supplemental clerk’s
          record containing any orders regarding appointment of counsel. The
          records shall be filed with this court by February 14, 2019.

      4. We will hold Womack’s motion to withdraw pending receipt of the
          requested records.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after the
requested records are filed in this court.

                                    PER CURIAM




                                             2